FILED
                               NOT FOR PUBLICATION                          NOV 30 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                                FOR THE NINTH CIRCUIT



 RIGOBERTO RAMOS-LOPEZ,                           No. 08-72603

                Petitioner,                       Agency No. A098-596-266

    v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                            **
                              Submitted November 17, 2009


Before: ALARCÓN, TROTT, AND TASHIMA, Circuit Judges.

         Rigoberto Ramos-Lopez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals' decision affirming the immigration

judge's denial of his applications for asylum, withholding of removal, and

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
protection under the Convention Against Torture ("CAT"). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Santos-Lemus v.

Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and we deny the petition for review.

         The record does not compel reversal of the IJ's conclusion that petitioner

failed to establish that the harm he suffered at the hands of gang members in El

Salvador was on account of a protected ground. See Ramos-Lopez v. Holder, 563

F.3d 855, 858-62 (9th Cir. 2009) (concluding that resistance to gang activity is not

a particular social group for the purpose of establishing nexus to a protected

ground); Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal

retribution is not persecution on account of a protected ground). Accordingly,

petitioner's asylum, withholding of removal, and CAT claims fail.

         Contrary to petitioner's allegation, the BIA did not issue a streamlined

decision, and the BIA's decision did not constitute a due process violation. See

Falcon-Cariche v. Ashcroft, 350 F.3d 845, 849 (9th Cir. 2003).

         PETITION FOR REVIEW DENIED.




jlf/Inventory                               2                                       08-72603